Citation Nr: 1134271	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  06-03 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for post-polio syndrome of the right upper extremity.

2.  Entitlement to a disability evaluation in excess of 20 percent for post-polio syndrome of the left upper extremity.

3.  Entitlement to a disability evaluation in excess of 10 percent for post-polio syndrome of the right lower extremity.

4.  Entitlement to a disability evaluation in excess of 10 percent for post-polio syndrome of the left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1953 to January 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Initially, this matter included the issues of entitlement to service connection for a back disability and entitlement to service connection for a left shoulder disability.  Neither of these issues currently is on appeal.  Service connection for post polio syndrome, back, was granted and an initial disability evaluation was assigned by the RO in a June 2009 rating decision.  As such, the Veteran has received a total grant of the benefit sought.  He further did not appeal the disability evaluation assigned.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (holding, pursuant to 38 U.S.C.A. § 7105 that filing a notice of disagreement initiates appellate review which is completed when a substantive appeal is filed following issuance of a statement of the case).  Service connection for left shoulder osteoarthritis and bursitis was denied by the Board in a January 2010 decision.  This decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran requested a hearing regarding this matter in a December 2005 statement.  A Decision Review Officer accordingly was scheduled for January 2006.  It later was rescheduled for March 2006.  The hearing never was held, however, as the Veteran subsequently asked that it be cancelled.  His hearing request therefore is considered withdrawn.  See 38 C.F.R. § 20.704(e).

In November 2008 and January 2010, the Board remanded this matter for additional development.  Adjudication on the merits now may proceed, as this development substantially has been completed.  See Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issues of entitlement to service connection for reproductive organs, for hernia, for bladder, for hypertension, for arterials/peripheral arterials, for osteoporosis, for anemia, for arthritis, and for dyslipidemia have been raised by the Veteran in a statement and VA Form 21-4142 (Authorization and Consent to Release Information to VA) dated in February 2010.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ), who in this case is the RO.  The Board therefore does not have jurisdiction over them, and they are referred to the AOJ/RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's post-polio syndrome of his right upper extremity manifested complete paralysis or incomplete paralysis that was more than mild at any point during the period on appeal.  

2.  The evidence does not show that the Veteran's post-polio syndrome of his left upper extremity manifested complete paralysis or incomplete paralysis that was more than mild at any point during the period on appeal.  

3.  The evidence does not show that the Veteran's post-polio syndrome of his right lower extremity manifested complete paralysis or incomplete paralysis that was more than mild at any point during the period on appeal.  

4.  The evidence does not show that the Veteran's post-polio syndrome of his left lower extremity manifested complete paralysis or incomplete paralysis that was more than mild at any point during the period on appeal.  

5.  The Veteran submitted a statement dated in July 2011 and received in August 2011 withdrawing his appeal regarding the issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 percent for post-polio syndrome of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.124, Diagnostic Codes 8510, 8511, 8512, 8513 (2010).

2.  The criteria for a disability evaluation in excess of 20 percent for post-polio syndrome of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.124, Diagnostic Codes 8510, 8511, 8512, 8513 (2010).

3.  The criteria for a disability evaluation in excess of 10 percent for post-polio syndrome of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.124, Diagnostic Code 8520 (2010).

4.  The criteria for a disability evaluation in excess of 10 percent for post-polio syndrome of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.124, Diagnostic Code 8520 (2010).

5.  The criteria for withdrawal of the substantive appeal regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5).  A substantive appeal may be withdrawn at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(c).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a).

The issues on appeal, to include the denial of a TDIU, last were adjudicated in a May 2011 supplemental statement of the case (SSOC).  In a statement dated in July 2011 and received in August 2011, the Veteran acknowledged "the papers" informing him that a TDIU had been denied.  He then indicated that he accepted that decision and did not want to pursue the issue any further.  The criteria for withdrawal therefore have been satisfied.

Acknowledgement is given to the fact that the issue of a TDIU is part and parcel to the higher evaluation issues on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It follows that the decision made by the Board herein on these higher evaluation issues could affect the outcome regarding the issue of a TDIU.  In this instance, the Veteran's withdrawal of the issue of a TDIU might be premature due to lack of information.  No such problem arises here, however.  The Board indeed determined below that a grant is not warranted for any of the higher evaluation issues.

As no allegations of errors of fact or law remain with respect to the issue of entitlement to a TDIU, the Board does not have jurisdiction to review the appeal as to this issue.  It accordingly is dismissed.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claims, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in January 2005 of the criteria to establish entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  Via letter dated in December 2008, the Veteran was readvised of the criteria to establish entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was advised of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  

A SSOC adjudicating the issues on appeal was issued in June 2009.  Letters dated thereafter in January and March 2010 notified the Veteran again regarding how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  The January 2010 letter additionally reiterated the Veteran's and VA's respective duties for obtaining evidence, while the March 2010 letter additionally reiterated the evidence required regarding a higher evaluation.  As noted above, another SSOC adjudicating the issues on appeal was issued in May 2011.

Neither the Veteran nor his representative has met the obligation to alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The January 2005 letter predated the initial adjudication by the RO/AOJ in March 2005.  All notice elements with the exception of the later-required Dingess/Vazquez-Flores disability rating and effective date elements were fully addressed by this letter.  These elements, once required, were fully addressed in the December 2008 letter.  Proper VA process in the form of the June 2009 and May 2011 SSOCs followed.  Nothing else was necessary.  The readvisements and reiterations of notice elements contained in the December 2008 letter as well as the January and March 2010 letters therefore went beyond what was required.  Accordingly finds that VA's duty to notify has been more than satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, which were considered when service connection was granted, in fulfillment of the duty to assist.  His VA treatment records also have been obtained.  The Veteran has submitted some private treatment records.  

In its November 2008 remand, the Board directed that attempts be made to obtain private treatment records from Dr. P.H.D. and Dr. M.A.P.R. as well as any other identified care provider.  Compliance with this directive is found.  The aforementioned December 2008 letter thus requested that the Veteran submit a VA Form 21-4142 for such provider.  No further action was necessary to fulfill the duty to assist in this regard because no timely response was received from him.  

The Veteran did, however, submit a VA Form 21-4142 with respect to Dr. M.A.P.R. in February 2010.  Private treatment records from Dr. M.A.P.R. were requested in July 2010.  Also in July 2010, the Veteran was informed that it ultimately was his responsibility to ensure VA obtained his records notwithstanding efforts VA makes to procure them.  A second request for private treatment records from Dr. M.A.P.R. was issued in September 2010.  No records were received, but a letter dated in September 2010 and received in October 2010 was submitted by the Veteran from this provider.  As a result, the duty to assist with respect to Dr. M.A.P.R.'s records has been fulfilled.

Finally, no further action with respect to any other records is required under the duty to assist.  The Veteran indeed indicated in June 2011 on a VA form entitled "Expedited Processing" that he had no additional evidence.

Ryder Memorial Hospital additionally was identified by the Veteran as a care provider on the February 2010 VA Form 21-4142.  Review of the claims file shows that no efforts were made to obtain records from this facility.  Doing so was unnecessary, however.  The Veteran indicated receiving treatment at Ryder for "reproductive organ" and "hernia/bladder."  Thus, the records are not pertinent to the issues on appeal.  The duty to assist accordingly is not applicable as to them.

A VA peripheral nerves examination was afforded to the Veteran in February 2005.  Pursuant to the Board's November 2008 remand, he underwent a VA joints examination in May 2009.  A VA brain/spinal cord examination finally was conducted in July 2010 in accordance with the Board's January 2010 remand.  As these medical examinations collectively were adequate, the duty to assist regarding such examinations has been fulfilled.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).  The claims file was reviewed at the latter two.  That it was not reviewed at the first is of no consequence since the Veteran gave an accurate and thorough history regarding his relevant symptomatology.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also did so at each of the other examinations.  After receiving this information, each examiner performed a thorough physical assessment and relevant diagnostic testing.  Medical opinions, including specific reference to symptoms identified as probative in the Board's remands, further were provided as to the severity of the Veteran's disabilities.  Finally, full documentation of these actions was set forth in examination reports.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise point toward, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that no further action is required to fulfill VA's duty to assist.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Higher Evaluation

The Veteran seeks disability evaluations higher than 20 percent for his post-polio syndrome of the right upper extremity and of the left upper extremity and disability evaluations higher than 10 percent for his post-polio syndrome of the right lower extremity and of the left lower extremity.  He contends that his symptoms are more severe than contemplated by these ratings.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability evaluation is at issue, as is the case here, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Consideration nevertheless must be given to whether staged ratings are warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Disability ratings with respect to neurological conditions ordinarily are assigned in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.120.  In evaluating peripheral nerve injuries, attention therefore is given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  Id.  Special consideration is given to complete or partial loss of use of one or more extremities and disturbances of gait.  38 C.F.R. § 4.124a.  

Neuritis, whether cranial or peripheral, is rated on the scale provided for injury of the nerve involved.  38 C.F.R. §§ 4.123.  The maximum evaluation for neuritis characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, and constant pain which is at times excruciating is equal to that for severe incomplete paralysis of the nerve.  Id.  The maximum rating for neuritis not characterized by such organic changes is equal to that for moderately severe incomplete paralysis for the sciatic nerve and moderate severe incomplete paralysis for all other nerves.  Id.  

Neuralgia, whether cranial or peripheral, characterized usually by a dull and intermittent pain also is rated on the scale provided for injury of the nerve involved.  38 C.F.R. § 4.124.  The maximum evaluation is equal to that for moderate incomplete paralysis of the nerve.  Id.  If tic douloureux or trifacial neuralgia is present, however, the rating may equal complete paralysis of the nerve.  Id.

Partial loss of use of one or more extremities from neurological lesions further is rated by comparison with mild, moderate, and severe incomplete paralysis or complete paralysis of the peripheral nerves.  38 C.F.R. § 4.124a.

For impairment of an upper extremity, the disability rating assigned depends on whether the extremity is the major extremity or the minor extremity.  The major extremity is the one predominantly used by the Veteran.  Only one extremity may be considered major.  38 C.F.R. § 4.69.  The Veteran in this case is right handed.  See February 1991 VA examination.  Thus, his right upper extremity is the major extremity and his left upper extremity is the minor extremity.  Assignment of a disability rating for his post-polio syndrome of the right upper extremity therefore concerns his major upper extremity while assignment of a disability rating for his post-polio syndrome of the left upper extremity concerns his minor upper extremity.

Currently, the Veteran's post-polio syndrome of the right upper extremity and of the left upper extremity is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8513.  Diagnostic Code 8513 addresses paralysis of all radicular groups of nerves.  Diagnostic Code 8613 similarly addresses neuritis of all radicular groups, while Diagnostic Code 8713 address neuralgia of all radicular groups.  These codes establish a 20 percent evaluation for mild incomplete paralysis in the major extremity as well as in the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis in the minor extremity.  The same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis in the minor extremity merits a 60 percent evaluation, whereas the same in the major extremity results in an evaluation of 70 percent.  The highest respective ratings of 80 percent regarding the minor extremity and 90 percent regarding the major extremity are reserved for complete paralysis.

In addition to Diagnostic Code 8513 for all radicular groups of nerves, the upper radicular group (fifth and sixth cervicals) specifically is addressed by Diagnostic Code 8510 for paralysis, Diagnostic Code 8610 for neuritis, and Diagnostic Code 8710 for neuralgia.  The middle radicular group specifically is addressed by Diagnostic Code 8511 for paralysis, 8611 for neuritis, and 8711 for neuralgia.  The lower radicular group specifically is addressed by Diagnostic Code 8512 for paralysis, 8612 for neuritis, and 8712 for neuralgia.  

Each of these codes provides a 20 percent evaluation for mild incomplete paralysis in the minor or major extremity.  A 30 percent rating requires moderate incomplete paralysis in the minor extremity, whereas the same in the major extremity warrants a 40 percent rating.  Severe incomplete paralysis results in a 40 percent evaluation for the minor extremity and a 50 percent rating for the major extremity.  The highest respective ratings of 60 percent regarding the minor extremity and 70 percent regarding the major extremity are reserved for complete paralysis.  With respect to the upper radicular group, complete paralysis occurs when all shoulder and elbow movements are lost or severely affected but hand and wrist movements are not affected.  With respect to the middle radicular group, complete paralysis means adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  With respect to the lower radicular group, complete paralysis means all intrinsic muscles of the hand, and some or all of the flexors of the wrist and fingers, are paralyzed (substantial loss of use of the hand).

The Veteran's post-polio syndrome of the right lower extremity and of the left lower extremity currently is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  This Diagnostic Code concerns the sciatic nerve.  Diagnostic Code 8620 similarly concerns neuritis of the sciatic nerve, while Diagnostic Code 8720 concerns neuralgia of the sciatic nerve.  A 10 percent rating is assigned for mild incomplete paralysis pursuant to these codes.  A 20 percent rating requires moderate incomplete paralysis.  Moderately severe incomplete paralysis yields an evaluation of 40 percent.  Severe incomplete paralysis with marked muscular atrophy produces a 60 percent rating.  The highest rating of 80 percent is awarded for complete paralysis in which the foot dangles or drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.

As used in the aforementioned Diagnostic Codes, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (immediately preceding Diagnostic Code 8510).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

No further pertinent explanation of the words "mild" "moderate," "moderately severe," and "severe" is in the Schedule for Rating Disabilities.  "Mild" is generally defined as "not being or involving what is extreme" or "not severe: temperate."  See Merriam-Webster's Collegiate Dictionary, Eleventh Edition (2003), 787.  "Moderate" is generally defined as "tending toward the mean or average amount or dimension."  Id. at 798.  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that the decision reached will be "equitable and just."  38 C.F.R. § 4.6.

At the outset, the Board notes that although the entire claims file has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Voluminous evidence dated prior to August 2003 has been submitted, for example, but no mention of it is made.  The period on appeal extends back only to one year prior to receipt of the Veteran's claim in August 2004.  See 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) (each indicating that an exception to the general rule in 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1) that the effective date for benefits cannot be earlier than the date of receipt of the application therefor exists for awards of increased compensation such that if the evidence demonstrates that an increase in disability occurred within the one year period preceding receipt of a claim for increased compensation, the increase is effective as of the earliest date the increase in disability was factually ascertainable).  As such, evidence from before August 2003 is outside the timeframe under consideration.

VA treatment records dated in October 2003, May 2004, and September 2004 reflects that the Veteran had adequate muscle tone, no gross motor or sensory deficits, and no musculoskeletal deformities.

In an October 2004 letter, Dr. P.H.D. noted that the Veteran experienced neurologic symptoms including increased numbness and muscular weakness in his lower extremities during the previous few years.

The Veteran reported numbness in his hands as well as muscle cramps occurring at increasing frequency over the previous 10 years at his February 2005 VA peripheral nerves examination.  He indicated having difficulty walking and holding heavy objects in his hands.  He also indicated that he was diagnosed with diabetes six years prior.  Upon physical assessment, tone was normal in all extremities.  However, there was atrophy of the thenar region was found bilaterally.  Grip was weak, at 3/5, bilaterally.  Bilateral decreased sensation to pinprick was present in each whole leg and each hand.  Vibration perception was lost after 10 seconds in each ankle.  Deep tendinous reflexes were symmetrically normal at 2+ and without pathological reflexes in all extremities.  No involuntary movements, fasciculations, or mono or hemiparesis were found.  A diagnosis of status post polio in the upper and lower extremities with superimposed diabetic peripheral neuropathy was made.  It was determined that the atrophy of the thenar region bilaterally was secondary to peripheral neuropathy.  Finally, it was noted that "polio is a static, nonprogressive, neurological condition ... for which reason aggravation is not expected."

A March 2005 VA treatment record shows that the Veteran's sensation to a monofilament was preserved in both feet.  This record, as well as one from August 2005, also shows that he had adequate muscle tone, no gross motor or sensory deficits, and no musculoskeletal deformities.

In a letter dated in December 2005, Dr. P.H.D. noted that the Veteran's post polio syndrome symptoms had increased during the past years.

In an April 2006 letter, Dr. M.A.P.R. similarly noted that the Veteran's post polio syndrome symptoms had worsened over the previous few years.  Specific symptoms including spasms, cramps, and muscular numbness in the upper and lower extremities then were identified.

Documented in a VA treatment record dated in May 2006 is that the Veteran's sensation to a monofilament was preserved in his right foot and decreased in his left foot.

Dr. M.A.P.R. reiterated that the Veteran's post polio syndrome had worsened over the previous few years in an undated letter received in December 2006.

VA treatment records from April and May 2007 contain findings that the Veteran's deep tendon reflexes were +2.

June 2007 and July 2008 VA treatment records reveal that the Veteran's sensation to a monofilament was preserved in each foot.

A.L.O.C., the Veteran's neighbor, and A.V.H., his friend, each indicated knowing the Veteran for more than 20 years in undated statements received in early 2009.  They each also recounted that his condition has deteriorated and caused walking problems.

At a VA spine examination in May 2009, the Veteran complained of leg numbness but stated that he did not use an ambulatory aid, could walk for 10 to 30 minutes, and was able to take care of himself.  Decreased pinprick sensation without any dermatomes was found in his lower extremities upon assessment.  No muscle atrophy was noted, and strength was 4/5 in all extremities proximally and distally.  Reflexes were +2 and symmetrical in the upper extremities.

The Veteran reported weakness in all extremities as well as weekly flare-ups of even greater weakness at his May 2009 VA joints examination.  He reiterated that he did not use an ambulatory aid and that he was able to take care of himself.  Upon assessment, the Veteran's strength once again was 4/5 in all extremities.  Range of motion of the hips, knees, ankles, elbows/forearms, and wrists was full.  It either caused no pain, or the presence of pain was not noted.  No functional loss was found, although the Veteran was unable to squat repeatedly due to weakness in the hip girdle.  Post-polio syndrome was diagnosed.  Shoulder symptoms including less than full range of motion and additional functional loss as a result of pain and fatigue also were found.  However, they were attributed to shoulder disabilities separate from and unrelated to the post-polio syndrome.  It was determined that the post polio syndrome was of mild to moderate severity because the Veteran could move each extremity and each manifested only some weakness proximally and distally.  

An October 2009 VA treatment record notes that the Veteran's sensation in his feet to a monofilament was preserved.

Adequate muscle tone, no gross motor or sensory deficits, and no musculoskeletal deformities were noted with respect to the Veteran in a VA treatment record from May 2010.  Another record dated then referenced that he was self independent in mobility, including transfers and stairs.

The Veteran reported numbness and cramps in his hands and feet, handgrip weakness, and poor balance while walking at his July 2010 VA brain and spinal cord examination.  He noted that he uses a cane to ambulate.  Upon assessment, the Veteran's reflexes in his ankle and foot were normal at 2+ but all other reflexes were hyperactive without clonus at 3+.  Dysesthesia was not found in any extremity, and there was no foot drop or dangling.  Each extremity exhibited decreased sensation distally to vibration, pain/pinprick, and light touch but normal sensation regarding position sense.  No evidence was found of limitation of motion of one or more joints.  Muscle tone was normal, but generalized symmetric mild muscle atrophy most notable in the intrinsic hand muscles (thenar eminence) bilaterally was present.  There was active movement against gravity, active movement against some resistance, or active movement against full resistance with respect to elbow, wrist, hip, and knee flexion and extension as well as with respect to finger flexion, finger abduction, thumb opposition, ankle dorsiflexion, ankle plantar flexion, and great toe extension.  Moderate limitation in using the intrinsic hand muscles manifested by decreased hand grip strength and decreased strength of thumb opposition and finger abduction was found.

A diagnosis of post-polio syndrome was made.  The examiner noted that the symptoms manifested by this syndrome could not be considered partial or complete paralysis.  Citing the National Institute of Neurological Disorders and Stroke, the examiner commented that afflicted individuals usually experience a return of mobility and fatigue to normal over a long period of time.  Next, the examiner noted agreement with the finding of the examiner who conducted the February 2005 VA peripheral nerves examination that post polio syndrome is a static, nonprogressive condition.  The examiner then noted that the findings from that previous examination and the current examination were similar.  As such, it was concluded that there had been no progression.  The examiner then noted agreement with the finding of the examiner who conducted the February 2005 VA peripheral nerves examination that these symptoms are mostly due to or a result of his diabetic neuropathy.  

In a letter dated in September 2010, Dr. M.A.P.R. repeated verbatim his December 2006 letter.

A January 2011 VA treatment record reveal that the Veteran's sensation to a monofilament was preserved in both feet.

Self independence in mobility, including transfers and stairs, was noted regarding the Veteran in a VA treatment record dated in May 2011.

Based on the above, the Board finds that a disability evaluation in excess of 20 percent for post-polio syndrome of the right upper extremity and of the left upper extremity are not warranted.  There is no evidence of complete paralysis or incomplete paralysis that is more than mild of all radicular groups or of any specific radicular group.  The Veteran has reported numbness, spasms, cramps, and difficulty holding heavy objects in his hands.  Generalized mild muscle atrophy was found.  Decreased sensation to pain/pinprick, vibration, and light touch as well as hyperactive reflexes also were found.  With respect to each hand, atrophy in the intrinsic hand muscles (thenar region or eminence), weak grip/decreased strength, decreased strength of thumb opposition and finger abduction, and decreased sensation to pinprick was found.  Yet these symptoms were determined by the medical examiners who conducted the February 2005 VA peripheral nerves examination and the July 2010 VA brain and spinal cord examination to be predominantly the result of diabetic peripheral neuropathy.  See Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996), in holding that the Board is precluded from differentiating between symptomatology attributed to a non- service-connected disability and a service-connected disability in the absence of medical evidence which does so).  To the extent they are the result of post-polio syndrome, the medical examiner who conducted the May 2009 VA joints examination found them indicative of only mild to moderate severity.  The medical examiner who conducted the July 2010 VA brain and spinal cord examination further considered them to be neither manifestations of complete paralysis nor partial paralysis.  Regarding complete paralysis, it indeed was found that the elbows/forearms, wrists, fingers, and thumb had range of motion.  Elbow/forearms and wrist range of motion was noted to be full on one occasion.

The Board similarly finds that disability evaluations in excess of 10 percent for post-polio syndrome of the right lower extremity and of the left lower extremity are not warranted.  There is no evidence of complete paralysis or incomplete paralysis that is more than mild of the sciatic nerve.  The Veteran has reported weakness, numbness, spasms, cramps, and difficulties walking including poor balance for which he ultimately began using a cane.  Generalized mild muscle atrophy and decreased strength, notably in the hip girdle, were found along with decreased sensation to pain/pinprick, vibration, and light touch as well as hyperactive reflexes in some joints.  Yet as above, these symptoms were determined by the medical examiner who conducted the July 2010 VA brain and spinal cord examination to be predominantly the result of diabetic peripheral neuropathy.  See Mittleider, 11 Vet. App. at 181.  To the extent they are the result of post-polio syndrome, the medical examiner who conducted the May 2009 VA joints examination once again found them indicative of only mild to moderate severity.  The medical examiner who conducted the July 2010 VA brain and spinal cord examination further once again considered them to be neither manifestations of complete paralysis nor partial paralysis.  In this first regard, it specifically was noted that there was no foot drop or dangling.  Range of motion of the hips, knees, ankles, and great toe was present.  This range was noted to be full on one occasion regarding the hips, knees, and ankles.

For each of the above reasons, the preponderance of the evidence is against the Veteran's entitlement to a disability evaluation in excess of 20 percent for post-polio syndrome of the right upper extremity, in excess of 20 percent for post-polio syndrome of the left upper extremity, in excess of 10 percent for post-polio syndrome of the right lower extremity, and in excess of 10 percent for post-polio syndrome of the left lower extremity.  The benefit of the doubt rule therefore is inapplicable.  

The above findings apply to the entire period on appeal.  The Veteran, along with A.L.O.C. and A.V.H., noted deterioration of his condition.  However, as laypersons they are not competent to determine that the deterioration is etiologically related to the post-polio syndrome.  See Jones v. West, 12 Vet. App. 460 (1999); Cromley v. Brown, 7 Vet. App. 376 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Dr. P.H.D. and Dr. M.A.P.R. noted progression of the Veteran's symptoms.  Yet neither provided findings from physical assessment to confirm such progression.  In contrast, the VA examiners did set forth findings from physical assessment.  Two such examiners, the one who conducted the February 2005 VA peripheral nerves examination and the one who conducted the July 2010 brain and spinal cord examination, thereafter noted that post-polio syndrome is static and nonprogressive and therefore not subject to progression.  The examiner who performed the July 2010 brain and spinal cord examination indeed concluded that there had been no progression given the similarities in the findings from this examination and the February 2005 examination.  As such, staged ratings are inappropriate.

B.  Extraschedular Consideration

The above determinations continuing the Veteran's 20 percent disability evaluations for post-polio syndrome of his right upper extremity and of his left upper extremity and the Veteran's 10 percent disability evaluations for post-polio syndrome of his right lower extremity and of his left lower extremity are based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for any of these disabilities on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative expressly raised the issue of entitlement to an extraschedular rating regarding post-polio syndrome in any extremity.  There further has been no showing from the record that the Veteran's post-polio syndrome disability picture in any extremity could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which together show his level of disability, are addressed by these criteria.  Evaluations were based on them and associated statutes, regulations, and caselaw.  Higher ratings are provided for by the criteria, but, as explained above, the currently assigned ratings adequately describe the nature, extent, and severity of the Veteran's disabilities.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional post-polio syndrome disability picture of the right upper extremity, of the left upper extremity, of the right lower extremity, or of the left lower extremity.  Discussion of whether he exhibited related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A disability evaluation in excess of 20 percent for post-polio syndrome of the right upper extremity is denied.

A disability evaluation in excess of 20 percent for post-polio syndrome of the left upper extremity is denied.

A disability evaluation in excess of 10 percent for post-polio syndrome of the right lower extremity is denied.

A disability evaluation in excess of 10 percent for post-polio syndrome of the left lower extremity is denied.

The appeal of the issue of entitlement to a TDIU is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


